                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

LENA TAYLOR, TORY LOWE, and
JUSTICE WISCONSIN, INC.,

            Plaintiffs,
                                                         Case No. 20-cv-545-pp
      v.

THE MILWAUKEE ELECTION COMMISSION,
NEIL ALBRECT, THERESA R. GABRIEL,
STEPHANIE D. FINDLY, CARMEN C. CABRERA,
JESS RIPP, THE WISCONSIN ELECTION COMMISSION,
MARGE BOSTELMANN, JULIE M. GLANCEY,
ANN S. JACOBS, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., and MARK THOMSEN,

            Defendants.
______________________________________________________________________________

      ORDER DENYING THE PLAINTIFFS’ EMERGENCY MOTION FOR
                 PRELIMINARY INJUNCTION (DKT. NO. 11)
______________________________________________________________________________

      Plaintiff Lena Taylor currently is a Wisconsin state senator representing

the 4th District, which includes the 53206 zip code, a predominantly African

American neighborhood. Dkt. No. 1 at 3. Plaintiff Taylor is African American

and lives in Milwaukee; she is running for mayor in Wisconsin’s April 7, 2020

primary. Id. Plaintiff Tory Lowe is running for alderman in the City of

Milwaukee’s 6th aldermanic district, which also includes the 53206 zip code.

Id. Plaintiff Lowe also is African American and a citizen of Milwaukee. Id.

Plaintiff Justice Wisconsin Inc. “is a non-for-profit organized under the laws of

the State of Wisconsin with a primary office in Milwaukee and whose primary

purpose is to better the lives of residents in the inner city and elsewhere and it


                                         1
has a significant interest as a civil rights organization in a free and unrestricted

election;” it was founded by plaintiff Lowe. Id. at 4.

      One and a half business days before the scheduled start of the April 7,

2020 election, the plaintiffs filed in the district court for the Eastern District of

Wisconsin a “Verified Complaint for Declaratory Relief and Injunctive Relief.”

Dkt. No. 1. The complaint sues the Milwaukee Election Commission and its five

members (in their official capacities) and the Wisconsin Election Commission

and its six members (in their official capacities). Id. at 1. The complaint alleges

that the defendants violated the plaintiffs’ civil rights under 42 U.S.C. §1983

(particularly, that the defendants violated their rights under the First,

Fourteenth, Fifteenth, Sixteenth and Twenty-Sixth Amendments to the

Constitution) and violated 28 U.S.C. §§2201 and 2202. Id. at 18-21. It also

alleges that the defendants abridged the plaintiffs’ voting rights in violation of

52 U.S.C. §10301. Id. at 22. The suit seeks injunctive relief in the form of a

temporary restraining order and a preliminary injunction under Fed. R. Civ. P.

65. Id. at 25-26. Among the forms of injunctive relieve the plaintiffs seek is a

court order that the election scheduled to take place on April 7, 2020—again,

one and a half business days after they filed their motion—be postponed until

September 2020, due to the impact of the COVID-19 crisis.

I.    Procedural History

      The plaintiffs attached documents to the complaint: a memo from

someone at the Wisconsin Legislative Reference Bureau, answering plaintiff

Taylor’s questions about early voting (dkt. no. 1-1); a September 12, 2019


                                          2
article from the Brookings Institution called “Setting the record straight on

Black voter turnout” (dkt. no. 1-2); a March 27, 2020 article from Wisconsin

Public Radio’s web site titled “COVID-19 Deaths Concentrated in Milwaukee’s

African American Community” (dkt. no. 1-3); minutes of a March 18, 2020

meeting of the Wisconsin Elections Commission (dkt. no. 1-4); a March 12,

2020 memo from Meagan Wolfe, the administrator of the Wisconsin Elections

Commission, regarding election procedures and the COVID-19 public health

emergency (dkt. no. 1-5); a March 13, 2020 memo from Wolfe, regarding

“COVID-19 Frequently Asked Questions (FAQ’s) and Guidance on Procedural

Changes for Care Facility Absentee Voting and Polling Place Relocation” (dkt.

no. 1-6); a March 22, 2020 article from the WTMJ-4 web site titled “Milwaukee

early voting sites closed over COVID-19 exposure concerns” (dkt. no. 1-7); a

March 22, 2020 article from the Fox6Now.com web site titled “Milwaukee’s 3

early voting sites shut down ‘due to increased COVID-19 exposure risk’” (Dkt.

No. 1-8); a printout from https://censusreporter.org/profiles showing a profile

for zip code 53206 (dkt. no. 1-9); a document that appears to be a printout

from the Milwaukee Public Library’s web site, showing that fifteen public

libraries are temporarily closed (this document is not dated) (dkt. no. 1-10); a

March 25, 2020 article from JSonline titled “Absentee voters in Milwaukee,

Dane counties can say they’re ‘indefinitely confined’ and skip photo ID, clerks

say” (dkt. no. 1-11); a white paper by Marc V. Levine of the University of

Wisconsin-Milwaukee, posted on the UWM Digital Commons, titled “Milwaukee

53206: The Anatomy of Concentrated Disadvantage in an Inner City


                                        3
Neighborhood, 2000-2017” (dkt. no. 1-12); a December 6, 2018 article from the

Appleton Post-Crescent titled “Census data: Minnesota beats Wisconsin on

high-speed internet access, too” (dkt. no. 1-13); and the executive summary of

the Levine white paper, published by the University of Wisconsin-Milwaukee’s

Center for Economic Development (dkt. no. 1-14).

      In an order docketed around 2:00 p.m. on Sunday, April 5, 2020, the

court denied without prejudice the plaintiffs’ motion for a preliminary

injunction, because they had not presented proof that they had given notice to

the adverse parties as required by Fed. R. Civ. P. 65(a)(1). Dkt. No. 4. Since

then, counsel has made an appearance for the Milwaukee Election Commission

and its individual members (dkt. no. 5), the plaintiffs have filed a declaration

and supporting documents confirming that they provided notice to the adverse

parties (dkt. no. 6) and the plaintiffs have renewed their motion for a

preliminary injunction (twice, in fact, due to the court’s failure to see it the first

time because it wasn’t designated a “renewed” motion) (dkt. nos. 7, 11). The

Wisconsin Legislature has filed a motion to intervene (dkt. no. 16) and a

proposed motion to dismiss which also serves as its opposition to the motion

for preliminary injunctive relief (dkt. no. 20). The Wisconsin Election

Commission and its individual members oppose the plaintiffs’ motion for

injunctive relief (dkt. no. 18), as do the Milwaukee Election Commission and its

individual members (dkt. no. 19).

      The court gave the plaintiffs a deadline of 2:30 p.m. on April 6, 2020 to

file a reply in support of their motion. Dkt. No. 15. In lieu of a brief or


                                          4
supporting documents, the plaintiffs’ counsel filed a letter that states the

following:

      Dear Judge Pepper:

             You had requested input from the parties as to the desirability
      of oral argument and other matters. As I understand it, Governor
      Evers has issued an order that may result in delaying the allegedly
      deficient election. Plaintiffs do not believe that oral argument will
      help to clarify the issues raised in the parties’ submissions at this
      point. Plaintiff proposes to rely on their written submissions,
      including all exhibits as filed today. However, given the substantial
      filings raising multiple issues, I would suggest that we enter a
      scheduling order on the underlying complaint as well as any issues
      that remain. We do expect a judicial challenge to the executive order
      and so we ask that jurisdiction be maintained until there is a truly
      final order or decision.

Dkt. No. 22.

      Between noon on April 6, 2020, when the court issued its deadline for

the plaintiffs to file a reply, and the 2:30 deadline the court had set for them to

do so, Wisconsin Governor Tony Evers issued Executive Order #74, suspending

in-person voting until June 9, 2020. https://evers.wi.gov/Documents/

COVID19/EO074-SuspendingInPersonVotingAndSpecialSession2.pdf. The

Wisconsin Legislature also had challenged that order in the Wisconsin

Supreme Court. Wisconsin Legislature v. Tony Evers, 2020AP000608 (Wis.),

available at https://wscca.wicourts.gov/.

      The court held a telephone hearing at 3:30 p.m. on April 6, 2020.

Counsel for the plaintiffs, the WEC and its individual members and the MEC

and its individual members participated, as did counsel for proposed intervenor

the Wisconsin Legislature. In addition, a person who identified himself as



                                         5
Attorney Walter Hackett stated that he had been retained by two voters but

had not yet filed an appearance.

      During the hearing, plaintiffs’ counsel told the court that the plaintiffs

planned to stand on their pleadings to date; they did not intend to file

additional briefs or documents in support of the motion for preliminary

injunction. Counsel told the court that by asking for a “scheduling order on the

underlying complaint,” counsel had meant to ask that the case proceed as it

otherwise would, under the “standard” scheduling order. Counsel also told the

court that in asking that “jurisdiction be maintained,” the plaintiffs had meant

to ask the court not to sua sponte dismiss the motion for injunctive relief or the

complaint based on Governor Evers’s executive order.

      The court indicated that as for “scheduling” orders, it already had set a

briefing schedule for the plaintiffs’ motion for a preliminary injunction. The

defendants and the proposed intervening defendant had filed briefs, and the

plaintiffs had indicated that they did not plan to file a reply. As for the

complaint, the court stated that there was no need for it to issue a “scheduling

order”—Fed. R. Civ. P. 4 described the service of process requirement, after

which Rule 12 governed the time for the defendants to answer or otherwise

respond. Finally, the court stated that Civil Local Rule 7(b) for the Eastern

District of Wisconsin (https://www.wied.uscourts.gov/sites/wied/files/

documents/Local%20Rules%202010-0201-%20Amended%202019-0903.3.pdf)

governed the briefing schedule for the Wisconsin Legislature’s motion to




                                          6
intervene (dkt. no. 16) and its proposed motion to dismiss1 (dkt. no. 20); under

that rule, the plaintiffs have twenty-one days to respond and the Legislature

and defendants have fourteen days to reply.

      As to the plaintiffs’ concerns that the court might react to Executive

Order #74 by sua sponte denying the motion for preliminary injunctive relief or

dismissing the complaint, the court indicated that it was not in the habit of

taking dispositive action sua sponte. Finally, the court asked the parties for

their views on whether Executive Order #74 mooted the plaintiffs’ motion, if it

remained in effect. All parties agreed that the order would moot the plaintiffs’

motion if not invalidated.

      In the late afternoon on April 6, 2020, the Wisconsin Supreme Court

enjoined the provisions of Executive Order #74. Wisconsin Legislature v. Evers,

Appeal No. 2020AP000608 (Wis.), available at https://wscca.wicourts.gov.

II.   Other Federal Cases Seeking Postponement of the Election

      The plaintiffs’ suit is the fifth to be filed in Wisconsin federal courts in

just over two weeks. On March 18, 2020 (just under three weeks before the

scheduled April 7, 2020 election), the Democratic National Committee and the

Democratic Party of Wisconsin sued the individual members of the Wisconsin

Elections Commission (and the Republican National Committee and the

Republican Party of Wisconsin intervened). Democratic National Committee, et

al. v. Bostelmann, et al., Case No. 20-cv-249-wmc (W.D. Wis.). They


1
 Counsel for the Legislature clarified for the court that the proposed motion to
dismiss also was intended to serve as an opposition brief to the plaintiffs’
motion for preliminary injunctive relief.
                                          7
simultaneously filed a motion for a temporary restraining order and a

preliminary injunction (with a supporting brief and evidence), asking the court

to extend the deadline for electronic and mail-in voter registration to April 3,

enjoin the requirement that new voters provide proof of residence, enjoin the

requirement that absentee voters include a copy of voter identification with

their ballot and enjoining the defendant from rejecting ballots that are

postmarked on or before election day. Id. at Dkt. No. 2.

      On March 24, 2020 (two weeks prior to the scheduled April 7, 2020

election), the City of Green Bay and its City Clerk sued the Wisconsin Elections

Commission and its members, the Secretary-Designee of the Wisconsin

Department of Health Services and the Governor of Wisconsin in the Eastern

District of Wisconsin, asking the court to enjoin the defendants from requiring

the city to allow in-person voter registration and absentee voting, to order the

Wisconsin Election Commission to allow the city to mail ballots to all registered

voters, to cancel the April 7, 2020 election, to extend the deadline for electronic

or mail registration to May 1, 2020 and to set a June 2, 2020 deadline for

counting all returned ballots. City of Green Bay v. Bostelmann, et al., Case No.

20-cv-479. Judge William C. Griesbach held a hearing two days later (March

26, 2020) and requested simultaneous briefs due at 3:00 p.m. March 27. Id. at

Dkt. No. 40. Later in the day on March 27, 2020, Judge Griesbach dismissed

the case for lack of jurisdiction, finding that the plaintiffs did not have standing

to bring the suit in federal court. Id. at Dkt. No. 53.




                                          8
      On March 26, 2020 (just under two weeks before the scheduled election),

four women ranging in age from sixty-four to eighty-three, all of whom were

self-quarantining due to health issues that they alleged put them at higher risk

for several illness if they contracted the COVID-19 virus, along with the

Wisconsin Alliance for Retired Americans and the League of Women Voters of

Wisconsin, filed suit in the Western District of Wisconsin. Gear, et al. v.

Knudson, et al., Case No. 20-cv-278-wmc. They sued the individual members

of the Wisconsin Election Commission and its administrator. Id. Two days

later, they filed a motion for a temporary restraining order and preliminary

injunction, a supporting brief and declarations and evidence. Id. at Dkt. Nos. 8-

17. These plaintiffs asked the court to enjoin the defendants from rejecting or

refusing to process or count absentee mail-in ballots that lacked a witness

signature. Id. at Dkt. No. 2, page 23.

      Also on March 26, 2020, a registered voter who had been diagnosed with

COVID-19; the Souls to the Polls alliance of pastors; Voces de la Frontera;

Black Leaders Organizing for Communities; the American Federation of

Teachers, Local 212, AFL-CIO; SEIU Wisconsin State Council (a conglomerate

of unions representing workers in home healthcare services, hospitals and

long-term care facilities, stadiums and the catered food industry); and the

League of Women Voters of Wisconsin filed suit in the Western District.

Reverend Greg Lewis, et al. v. Knudson, et al., Case No. 20-cv-284-wmc. They

sued the six individual members of the Wisconsin Elections Commission and

its administrator. Id. at Dkt. No. 1, page 1. These plaintiffs asked the court to


                                         9
enjoin the proof of residence requirement and the photo ID requirement and

the witness requirement for absentee ballots. Id. at page 66. They also asked

the court to order the Wisconsin Election Commission to provide enough

ballots and envelopes so that every registered voter who timely requested an

absentee ballot by mail would get one in advance of the rescheduled election.

Id. They asked the court to enjoin the defendants from rejecting ballots

postmarked on or before election day that arrive at the clerk’s office by June 2,

2020. Id. They asked for an injunction preventing the defendants from

enforcing the requirement that municipalities allow in-person voter or absentee

registration. Id. at pages 66-67. They asked the court to postpone the April 7,

2020 election and reschedule it after the public health crisis has subsided, and

to extend the deadline for electronic or mail voter registration to May 1, 2020.

Id. at page 67. And they asked the court to order a June 2, 2020 deadline for

clerks to count all returned mailed absentee ballots. Id.

      On March 28, 2020, Judge William C. Conley consolidated the three

Western District cases, and after extensive briefing (including the filing of

amicus briefs), he conducted a hearing on April 1, 2020. See, e.g., Lewis, et al.

v. Knudson, et al., Case No. 20-cv-284 at Dkt. Nos. 26, 87. On Thursday, April

2, 2020—the day before the plaintiffs filed the instant complaint—Judge Conley

issued an extensive, detailed order granting in part and denying in part the

relief the various plaintiffs had requested. Id. at Dkt. No. 113; Democratic Nat’l

Committee v. Bostelmann, Nos. 20-cv-249; 20-cv-278; 20-cv-284, 2020 WL

1638374 (W.D. Wis. April 2, 2020). Judge Conley denied the plaintiffs’ request


                                        10
to order the April 7, 2020 election postponed. Id. at *15. At the conclusion of

his analysis of that request, Judge Conley stated:

       Without doubt, the April 7 election day will create unprecedented
       burdens not just for aspiring voters, but also for poll workers, clerks,
       and indeed the state. As much as the court would prefer that the
       Wisconsin Legislature and Governor consider the public health
       ahead of any political considerations, that does not appear to be in
       the cards. Nor is it appropriate for a federal district court to act as
       the state’s chief health official by taking that step for them.

Id.2

       Judge Conley granted the request for an extension of the deadline for

receipt of absentee ballots, extending that deadline to 4:00 p.m. on April 13,

2020. Id. at *17. He also granted the request to extend the deadline for receipt

of absentee ballot requests to April 3, 2020 at 5:00 p.m. Id. at *18. He granted

the plaintiffs’ request to require the defendants to accept an unwitnessed

ballot, ordering that the defendants must accept an unwitnessed absentee

ballot if it contains a written affirmation or other statement by an absentee

voter that due to the COVID-10 pandemic, he or she was unable to safely

obtain a witness certification despite his or her reasonable efforts to do so,

provided that the ballot is otherwise valid. Id. at *20. Judge Conley denied the



2
 The same day the plaintiffs filed this suit, Governor Evers called a special
legislative session for 4:00 p.m. Saturday, April 4, 2020 to consider extending
the election date and converting the election to a mail-in election.
https://www.jsonline.com/story/news/politics/elections/2020/04/03/tony-
evers-calls-lawmakers-into-session-stop-person-voting/2940156001/. Some
lawmakers met on April 4—according to the Milwaukee Journal Sentinel, the
assembly met for seventeen seconds, the senate less—and both houses
recessed until Monday, April 6, 2020.
https://www.jsonline.com/story/news/2020/04/04/wisconsin-legislature-
adjourns-special-session-monday-voting-track-tuesday-election/2948444001/.
                                         11
plaintiffs’ request to enjoin the photo ID requirement. Id. at 21. He also denied

the plaintiffs’ request to extend the deadline for mail-in registration and to

grant relief from proof of residency, for the simple reason that as hard as he

had tried to expedite the case, he had conducted the hearing April 1 and issued

his decision April 2—by that time, there was only a day left until the plaintiffs’

requested extension deadline. Id.

      The Wisconsin Legislature (whom Judge Conley had not allowed to

intervene in the consolidated suits) and the Republican National Committee

and Republican Party of Wisconsin asked the Seventh Circuit Court of Appeals

to stay Judge Conley’s ruling. Democratic Nat’l Committee, et al. v.

Bostelmann, et al., Appeal Nos. 20-1538, 20-1539 20-1545 and 20-1546 (7th

Cir.). On the evening of Friday, April 3, 2020, the Seventh Circuit denied the

motions for stay as to Judge Conley’s order extending the deadline for receipt of

absentee ballots to 4:00 p.m. on April 13, 2020 and extending the deadline for

requesting absentee ballots to 5:00 p.m. on April 3, 2020. Id. at Dkt. No. 30,

page 3. The court granted the motion to stay the part of Judge Conley’s order

providing an alternative to witness statements for those unable to obtain them.

Id. The court also found that the Wisconsin Legislature had standing, and that

Judge Conley erred in refusing to allow it to intervene. Id. at page 4. No party

asked the court to stay Judge Conley’s ruling denying the request that he delay

the April 7, 2020 election.

      On Saturday, April 4, 2020, the Republican National Committee, the

Republican Party of Wisconsin and the Wisconsin Legislature filed an


                                        12
emergency application for a stay with United States Supreme Court Justice

Brett M. Kavanaugh. Republican Nat’l Committee, et al. v. Democratic Nat’l

Committee, et al., Case No. 19A1016 (April 4, 2020) (available at

https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/

html/public/19a1016.html). The plaintiffs in the cases before Judge Conley

have filed their responses to the application for a stay. Id. The Supreme Court

has granted the stay. Republican Nat’l Committee v. Democratic Nat’l

Committee, No. 19A1016, Order No. 23 (April 6, 2020), available at

https://www.supremecourt.gov/opinions/slipopinion/19.

III.   Plaintiffs’ Motion for Preliminary Injunction (Dkt. No. 11)

       As the court noted in its April 5, 2020 order, the plaintiffs’ motion

consists of two paragraphs:

       Plaintiffs Lena Taylor, Tory Lowe and Justice Wisconsin by their
       attorneys, Paul A. Strouse of Strouse Law Offices and Thomas
       Napierala of Napierala Law Offices bring this emergency motion for
       a temporary restraining order and preliminary injunction on behalf
       of Lena Taylor, Tory Lowe and Justice Wisconsin Inc., against the
       above named defendant Commissions and their officials in their
       official capacities only, to address voter disenfranchisement,
       particularly of African American voters in the 53206 area code
       respectfully move this Court for a preliminary injunction as set out
       below and for the reasons set out in the accompanying Complaint.
       Fed. R. Civ. P. 65(a). Because there are only legal questions at issue,
       Plaintiffs respectfully request that this Court not consolidate the
       preliminary injunction hearing with a later trial on the merits and
       rule in accordance with Fed. R. Civ. P. 65(a)(2).

       WHEREFORE, Plaintiffs respectfully request the Court grant their
       Motion and issue a preliminary injunction pending a decision on the
       merits of Plaintiffs’ claims in this matter.

Dkt. No. 11 at 2. The plaintiffs did not file a legal brief in support of this

motion. Instead, they asserted at today’s hearing, and again in this version of
                                          13
the motion, that they are relying on the allegations in the complaint and the

attachments to the complaint to support the motion.

      A.     Standing

      Both defendants assert that the plaintiffs do not have standing to seek

their requested relief. As Judge Griesbach noted in City of Green Bay,

      “No principle is more fundamental to the judiciary’s proper role in
      our system of government than the constitutional limitation of
      federal-court jurisdiction to actual cases or controversies.” Spokeo,
      Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Raines v. Byrd,
      521 U.S. 811, 818 (1997)). The “case or controversy” requirement
      contained in Article III ensures that the federal judicial power is
      confined to a role consistent with a system of separated powers and
      limited to cases “which are traditionally thought to be capable of
      resolution through the judicial process.” Flast v. Cohen, 392 U.S.
      83, 97 (1968). A plaintiff seeking to invoke a federal court’s
      jurisdiction must demonstrate that he has “(1) suffered an injury in
      fact, (2) that is fairly traceable to the challenged conduct of the
      defendant, and (3) that is likely to be redressed by a favorable
      judicial decision.” Spokeo, 136 S. Ct. at 1547 (citation and internal
      quotation marks omitted). To establish injury in fact, a plaintiff must
      show that he suffered “an invasion of a legally protected interest that
      is (a) concrete and particularized, and (b) actual or imminent, not
      conjectural or hypothetical.” Perry v. Vill. of Arlington Heights, 186
      F.3d 826, 829 (7th Cir. 1999).

City of Green Bay v. Bostelmann, No. 20-C-479, 2020 WL 1492975, at *2 (E.D.

Wis. Mar. 27, 2020).

      The complaint in the instant case alleges that the plaintiffs “have a

‘legally protectable interest in this litigation.’” Dkt. No. 1 at ¶28, quoting Lopez-

Aguilar v. Marion Cty. Sheriff’s Dep’t, 924 F.3d 375, 391 (7th Cir. 2019). The

“legally protectable interest” standard, however, is the standard for intervention

as of right, not standing. While the plaintiffs are correct that in the context of

intervention, the Seventh Circuit has interpreted “statements of the Supreme


                                         14
Court as encouraging liberality in the definition of an interest,” id. (quoting

Meridian Homes Corp. v. Nicholas W. Prassas & Co., 683 F.2d 201, 204 (7th

Cir. 1982), it has encouraged that liberality in the context of determining

whether a party has a sufficient interest to allow it to intervene in on-going

litigation, not in determining whether a party has standing to bring suit.

      The plaintiffs assert that plaintiff Taylor “is a candidate for Mayor and

represents voters in the 6th district/53206.” Id. They assert that plaintiff Lowe

“is a candidate for Milwaukee’s 6th Aldermanic District. Which encompasses

6th District/53206.” Id. They assert that “Justice Wisconsin is a not for profit

civil rights organization which devotes itself to the greater civic good of inner-

city life in 6th District/53206 and elsewhere.” Id. Finally, they assert that

Carolyn Carroll—who is not named as a plaintiff in the suit—“is a voter who is

denied equal access to the vote by way of comparison to white or other voters

within the City of Milwaukee.” Id.

      It is not clear whether Taylor is asserting that she has standing because

she represents people who are being denied their right to vote by the

defendants’ practices. If so, she has provided the court with no authority

supporting a claim that an individual legislator has standing to sue for alleged

violations of the constitutional rights of her constituents. Nor is it clear

whether Taylor and Lowe are asserting that they have standing because they

are candidates who may suffer if some of the voters on whom they rely are

denied their right to vote by the defendants’ practices. Again, if this is their

argument, they have presented the court with no authority supporting this


                                         15
proposition. The court does not mean to imply that there is no authority for

these positions. But if there is, the plaintiffs have not identified it, and this

court does not have the obligation or the time at this point to find it.

      Perhaps Taylor and Lowe mean to assert that they have standing

because they are voters who are being denied their right to vote by the

defendants’ practices. If they had provided the court with evidence that they,

themselves, had been or would be prevented from voting by the defendant’s

practices, it is likely that they would be able to assert standing. But that is not

what they allege. They allege that others—such as Carolyn Carroll, whom they

did not name as a plaintiff but whom they assert lives in the 53206 zip code

and “is affected by the actions” of the defendants—are being prevented from

voting because they were not able to vote early.3

      As for Justice Wisconsin Inc., the Wisconsin Election Commission does

not assert that it does not have standing. Dkt. No. 18. The Milwaukee Election

Commission argues that Justice Wisconsin does not have standing because it

is an organization asserting a general public interest, rather than specific harm

or injury to itself. Dkt. No. 19 at 4. Citing United States Parole Comm’n v.



3
 The complaint contains what appears to be a screen shot of a post from Ms.
Carroll on an unidentified social media platform, stating that she lives in a
senior living facility with people who usually go to vote as a group. Dkt. No. 1
at ¶15. The post says that Ms. Carroll does not know “how we’re going to do
this because some of them don’t even have internet or cell phone so I don’t
know how they going to do this.” Id. It says that “it might be like at least two or
three people from my building going out to vote with me.” Id. Ms. Carroll does
not appear to assert in the post that she can’t vote; she appears to express
concern that others in her building will be deterred from voting. Likely she is
correct.
                                          16
Geraghty, 445 U.S. 388 (1980), the MEC argues that Justice Wisconsin has not

provided the court with enough information to determine whether its members

would have standing in their own rights or whether its interests are germane to

the organization’s purpose—it has not indicated whether it has members,

whether those members live in the 53206 zip code, how they would be

impacted by the election procedures of which the plaintiffs complain. Id.

      While the court cannot definitively say that none of the plaintiffs have

standing to bring this suit, the defendants have raised valid concerns, and the

plaintiffs—each of whom appears to have different bases upon which to assert

standing—have provided little to support their claims in that regard.

      B.     Motion for Injunctive Relief

      Judge Conley stated the standard for determining whether to grant

injunctive relief.

      The standard for determining whether a preliminary injunction or a
      temporary restraining order is appropriate is the same. See Planned
      Parenthood of Wis. v. Van Hollen, 963 F. Supp. 858, 865 (W.D. Wis.
      2013) (citing Winnig v. Sellen, 731 F. Supp. 2d 855, 857 (W.D. Wis.
      2011)). Specifically, a plaintiff must first show “(1) that he will suffer
      irreparable harm absent preliminary injunctive relief during the
      pendency of his action; (2) inadequate remedies at law exist; and (3)
      he has a reasonable likelihood of success on the merits.” Whitaker
      By Whitaker v. Kenosha Unified Sch. Distr. No. 1 Bd. Of Educ., 858
      F.3d 1034, 1044 (7th Cir. 2017) (citing Turnell v. CentiMark Corp.,
      796 F.3d 656, 662 (7th Cir. 2015)). Then, if this initial showing is
      successfully made, “the court must engage in a balancing analysis,
      to determine whether the balance of harm favors the moving party
      or whether the harm to other parties or the public sufficiently
      outweighs the movant’s interests.” Id. (citing Jones v. Markiewicz-
      Qualkinbush, 842 F.3d 1053, 1057 (7th Cir. 2016)).

Democratic Nat’l Committee v. Bostelmann, 2020 WL 1638374, at *10.



                                         17
      While the plaintiffs’ motion for a preliminary injunction does not specify

the injunctive relief the plaintiffs request, the complaint seeks four forms of

relief. It asks the court to postpone the April 7, 2020 in-person election until

September 8, 2020. Dkt. No. 1 at 25. It asks the court “to permit early voting to

continue” (although the complaint alleges that early voting was suspended on

March 22, 2020—twelve days before the plaintiffs filed the complaint). Id. at

26. It asks the court to extend the deadline for registering to vote electronically

or by mail to September 8, 2020. Id. at 26. And it asks the court to “cancel” in-

person registration and in-person voting—in other words, to order that people

who show up in person to register or vote not be allowed to do so. Id.

      Judge Conley concluded that the threatened loss of constitutional rights

constituted irreparable harm. Democratic Nat’l Committee v. Bostelmann, 2020

WL 1638374, at *11. This court agrees. He looked at each of the plaintiffs’

requests to determine whether the plaintiffs had a reasonable likelihood of

success on the merits as to that request, then conducted the balancing of

harms.

      Judge Conley found that while the plaintiffs might have some likelihood

of success on the merits of their claim seeking postponement of the April 7,

2020 election, id. at *13, “concerns as to the propriety of a federal court taking

the extraordinary step of delaying a state-wide election at the last minute, and

the federalism problems that are necessarily implicated, . . . weigh[ed] heavily

in favor of denying” the plaintiffs’ request that he enjoin the election from

taking place on April 7, id. at *15. The plaintiffs in that case did not appeal this


                                         18
determination. This is the same relief the plaintiffs in this case request in their

first form of relief.

       Judge Conley granted the plaintiffs’ request to extend the deadline by

which absentee ballots could be received (a request the Wisconsin Election

Commission did not oppose), finding that the plaintiffs had demonstrated a

likelihood of success on the merits and that the balance of harms favored

granting the relief. Id. at *17. He also extended the deadline by which voters

could request absentee ballots by a day. Id. at *18. And he granted the

plaintiffs’ request to enjoin the requirement that an absentee ballot be signed

by a witness, to the extent that he ordered the defendants to accept an

unwitnessed ballot “that contains a written affirmation or other statement by

an absentee voter that due to the COVID-19 pandemic, he or she was unable to

safely obtain a witness certification despite his or her reasonable efforts to do

so, provided that the ballot is otherwise valid,” and leaving it up to the

“individual discretion of clerks as to whether to accept a voter’s excuse for not

completing the witness certification requirement based on the written

affirmation by the individual voter.” Id. at *20.

       The second, third and fourth forms of relief the plaintiffs have asked of

this court are dependent on the court’s granting their first request—the request

to postpone the election. They also are more extensive in time and nature than

the requests Judge Conley granted in the cases before him. The Supreme

Court’s decision on the appeal of Judge Conley’s rulings supports the

conclusion that this court cannot grant the relief the plaintiffs request.


                                         19
       The Supreme Court’s per curiam decision considered the question of

“whether absentee ballots now must be mailed and postmarked by election

day, Tuesday, April 7, as state law would necessarily require, or instead may be

mailed and postmarked after election day, so long as they are received by

Monday, April 13.” Republican Nat’l Committee v. Democratic Nat’l Committee,

589 U.S. ___, Case No. 19A1016, at *1 (April 6, 2020). In holding that the

district court erred in ordering that absentee ballots mailed and postmarked

after April 7, 2020 could be counted if received by April 13, 2020, the Supreme

Court stated that

       [b]y changing the election rules so close to the election date and by
       affording relief that the plaintiffs themselves did not ask for in their
       preliminary injunction motions, the District Court contravened this
       Court’s precedents and erred by ordering such relief. This Court has
       repeatedly emphasized that lower federal courts should ordinarily
       not alter the election rules on the eve of an election. See Purcell v.
       Gonzalez, 549 U.S. 1 (2006) (per curiam); Frank v. Walker, 574 U.S.
       929 (2014); Veasy v. Perry, 574 U.S. ___ (2014).

Id. at *2.

       The Court emphasized that its decision “on the narrow question before

the Court should not be viewed as expressing an opinion on the broader

question of whether to hold the election, or whether other reforms or

modifications in election procedures in light of COVID-19 are appropriate. That

point cannot be stressed enough.” Id. at 4. But this court does not read that

language as indicating that a federal district court should make those

decisions, and it agrees with Judge Conley that for a federal district court to

take the extraordinary step of ordering the delay of a state-wide election raises



                                         20
federalism concerns that weigh against the court granting the relief the

plaintiffs request.4

      The fact remains that “[a] preliminary injunction is an extraordinary

remedy never awarded as of right.” Orr v. Shicker, Nos. 19-1380, 19-1387 &

19-1732, 2020 WL 1329659, at *8 (7th Cir. Mar. 23, 2020) (quoting Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)). A preliminary injunction “is

an exercise of a vary far-reaching power, never to be indulged in except in a

case clearly demanding it.” Id. (quoting Girl Scouts of Manitou Council, Inc. v.

Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008)). The

plaintiffs have not presented sufficient legal analysis or evidence that these

particular plaintiffs will be disenfranchised to allow the court to exercise that

far-reaching power.

      That is not to say that the circumstances that gave rise to the filing of

this complaint, and the complaints in the cases before Judges Conley and

Griesbach, are not extraordinary. “Extraordinary” seems too mild a word. As

the court writes, this election is scheduled to take place during what United

Sates Surgeon General Jerome M. Adams has warned will be “the hardest and

saddest week of most Americans’ lives.” https://www.washingtonpost.com/

world/2020/04/06/coronvirus-latest-news/. Dr. Anthony Fauci, the senior

infectious disease specialist on the White House coronavirus task force, has

stated, “Things are going to get bad and we need to be prepared for that. It’s


4
 The court also acknowledges that the Supreme Court was concerned with a
court granting relief a party did not request; here, the parties have requested
specific relief and the court has considered only the relief requested.
                                        21
going to be shocking to some and it certainly is really disturbing to see that . . .

just buckle down.” https://foreignpolicy.com/2020/04/06/fauci-surgeon-

general-adams-prepare-americans-for-hardest-moment/. In the last week—

since March 30, 2020—confirmed cases in Wisconsin have jumped from 1,221

on March 30 to 2,440 on April 6; in Milwaukee alone, confirmed cases have

skyrocketed from 617 on March 30 to 1,256 on April 6. https://www/dhs/

wisconsin.gov/covid-19/index.htm. Officials from the Centers for Disease

Control are in Milwaukee to try to learn how the virus is being transmitted;

they are studying the rapid spread of the virus on the north side of Milwaukee.

https://www.jsonline.com/story/news/health/2020/03/27/cdc-coronavirus-

teams-milwaukee-study-secondary-spread/2919654001/. The north side

includes the 53206 zip code referenced by the plaintiffs. The Journal Sentinel

has reported on April 3, 2020 that of the forty-five people confirmed dead in

Milwaukee County as a result of the virus, at least thirty-three were African

American. https://www.jsonline.com/story/news/2020/04/03/african-

americans-milwaukee-hit-hard-coronavirus/5111950002/. Over the afternoon

and evening hours of April 6, 2020, this court’s staff received a flood of

telephone calls and emails from individuals asking the court to postpone the

primary election, then to uphold Executive Order #74.

      Despite all this, it appears that tomorrow morning, those who have not

yet voted will face a grim choice: go out to the polling places (the ones that are

open) and risk being exposed to the virus or spreading it to their friends and

neighbors, or forego one of the most sacred rights of citizenship—the right to


                                         22
have a say in the governance of their communities, their state and their nation.

“Extraordinary” is a feeble description of the circumstances that appear to be

leading to that choice. But this court must hold, as Judge Conley did, that this

federal court does not have the authority “to act as the state’s chief health

official” by making the decision that needs to be made to put the health and

safety of the community first.

IV.   Conclusion

      The court DENIES the plaintiffs’ motion for preliminary injunction. Dkt.

No. 11.

      Dated in Milwaukee, Wisconsin this 6th day of April, 2020.

                                      BY THE COURT:


                                      _______________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        23
